EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brent Chatham (Reg. No. 73,954) on June 6, 2022.

The application has been amended as follows: 
In claim 3, at line 1, replace “claim 2” with – claim 1--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 3-11, 13 and 14, the prior art of record does not teach or render obvious the limitations recited in claims 1 and 14, when taken in the context of the claims as a whole, specific to change an association of each of the plurality of computational task bins with a respective one of a plurality of time based priorities ordered in a fixed ascending order, the fixed ascending order of the time based priorities being maintained by applying a round robin scheme when the computational task bin currently associated with the highest time based priorities is empty and maintaining the current fixed ascending order when the computational task bin currently associated with the highest time based priority is not empty.
As to claims 12 and 15-18, the prior art of record does not teach or render obvious the limitations recited in claim 12, when taken in the context of the claim as a whole, specific to the scheduler is configured to employ a plurality of time-based priority queues for each computational task bin of the plurality of computational task bins, every time-based priority queue covering a different time range.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 12 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196